Citation Nr: 1534050	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) for the period from October 14, 2008 to February 21, 2013.  

2.  Entitlement to an initial rating higher than 70 percent for PTSD for the period since February 22, 2013.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection and a 50 percent rating for PTSD, effective October 14, 2008.  

In December 2012, the Board remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD for further development.  

A March 2013 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective February 22, 2013.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a May 2014 RO decision denied a claim for a TDIU.  In May 2014, the Veteran expressed disagreement with that decision.  A Statement of the Case has not been issued.  Therefore, on remand a Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran was last afforded a VA psychiatric examination in April 2014.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

A May 2014 opinion from a VA examiner noted that the Veteran did not appear to be completely unemployable and that he could likely work effectively in an environment that did not require customer service or extensive interactions with colleagues or customers.  The examiner maintained that the Veteran was trained as a machinist and that there was no indication that his mental health problems interfered with his ability to work in that trade.  

In a subsequent June 2015 statement, a VA social worker reported that the Veteran's psychological symptoms stemming from his being in a war zone prevented him from being able to work.  The social worker stated that the Veteran had reported that his decreased work efficiency and periods of an inability to perform occupational tasks were what caused him to retire as a machinist in 2008.  

The current evidence of record is in conflict as to whether the Veteran's psychiatric symptoms preclude him from obtaining and maintaining substantially gainful employment.  Moreover, the June 2015 VA social worker's report indicates the Veteran's disability may be worse that it was when last evaluated.  As such, the Board finds that the matter should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability, and its impact on the Veteran's ability to obtain and maintain substantially gainful employment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Finally, the Board notes that in May 2014, the Veteran requested that his recent "earning statements" for his Supplemental Security Income from the Social Security Administration (SSA) be obtained.  There is also a May 7, 2014 computer screenshot of record that appears to indicate that the Veteran is not in receipt of SSA disability benefits.  However, the origin of this "screenshot" cannot be verified on the basis of the evidence currently of record.  Therefore, it is not clear from the current record whether the Veteran has applied for SSA disability benefits.  As such, on remand, the AOJ should contact the SSA and request any records related to any application for disability benefits filed by the Veteran.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected PTSD since January 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  If the examiner finds that the Veteran is not precluded from substantially gainful employment, the examiner must provide examples of the type of employment the Veteran could engage in given his work and educational history.

The examination report must include a complete rationale for all opinions expressed. 

4.  Thereafter, issue a Statement of the Case with respect to the issue of entitlement to a TDIU.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




